FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March , 2016 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Empresa Nacional de Electricidad S.A. Securities Registration Record No 0114 Santiago, March 21, 2016 Ger. Gen. N°57/2016 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir: In accordance with articles 9 and 10, paragraph 2, under Securities Market Law Nº18,045, and as established under General Norm Nº30 of the Superintendence, duly authorized on behalf of Empresa Nacional de Electricidad S.A. (the “Company” or “Endesa Chile”), I hereby inform you of the following significant event: With respect to the Company’s Significant Event dated January 29, 2016 and pursuant to what was resolved during the December 18, 2015 Extraordinary Shareholders’ Meeting that approved the spin-off of Endesa Chile, the spin-off has become legally effective as of March 1, 2016, at which time Endesa Américas S.A. (hereinafter “Endesa Américas”) began to exist. It should be noted that, as agreed by the above-referred Shareholders’ Meeting, Endesa Américas applied to be registered in the Securities Register of the Superintendence of Securities and Insurance and in the stock exchanges for it and its corresponding shares, in which the shares of Endesa Chile are currently traded. The distribution and physical delivery of the shares of stock issued by Endesa Américas shall take place on the date resolved by the Board of Directors of Endesa Américas, following the registration of Endesa Américas and its shares in the Securities Register of the Superintendence of Securities and Insurance and stock exchanges of the country and following the compliance of all legal and regulatory requirements to that effect. Sincerely yours, Empresa Nacional de Electricidad S.A. Valter Moro Chief Executive Officer c.c.: Fiscalía Nacional Económica (National Economic Affairs Investigation Bureau) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago – Representante de Tenedores de Bonos (Bondholders Representative) Comisión Clasificadora de Riesgo (Risk Classification Commission) Depósito Central de Valores (Central Securities Depositary) Banco Central de Chile (Central Bank of Chile) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated:March 23
